DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 12/01/2021, concerning Application No. 16/619,644. The amendments to the specification and the claims filed on 12/01/2021 are acknowledged. Presently, Claims 1, 3, 5-8, 11-12, 22, and 24-30 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claims 3, 8, 11, 22, and 29-30 are objected to because of the following informalities:  
Claim 3, lines 1-2, the limitation “wherein receiving the ultrasound echoes of the ultrasound waves from the region of interest comprises” should be changed to “wherein the receiving the ultrasound echoes of the ultrasound waves from the region of interest comprises” because the same limitation is previously recited in Claim 1;
Claim 8, lines 1-3, the limitation “The ultrasound imaging method of claim 1 controlling the transducers in the at least one ultrasound transducer group to transmit the ultrasound waves to the target tissue comprises” should be changed to “The ultrasound , wherein the controlling the transducers in the at least one ultrasound transducer group to transmit the ultrasound waves to the target tissue comprises” because the same limitation is previously recited in Claim 1;
Claim 8, lines 14-16, the limitation “receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest and obtaining the shear wave information corresponding to the region of interest according to the echo information comprises” should be changed to “the receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest and the obtaining the shear wave information corresponding to the region of interest according to the echo information comprises” because the same limitation is previously recited in Claim 1;
Claim 11, lines 1-3, the limitation “wherein receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest comprises” should be changed to “wherein the receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest comprises” because the same limitation is previously recited in Claim 1;
Claim 22, line 11, the limitation “select at least one ultrasound transducer group in the ultrasound probe” should be changed to “select the at least one ultrasound transducer group in the ultrasound probe”;
Claim 29, lines 13-14, the limitation “parameter and control the transducers in the at least one ultrasound transducer group to transmit a second ultrasound wave” should be changed to “parameter, and controlling the transducers in the at least one ultrasound through the transmitting and receiving circuit to transmit a second ultrasound wave”;
Claim 30, lines 6-7, the limitation “receiving echo signals of the first ultrasound wave and echo signals of the second ultrasound wave” should be changed to “receiving first echo signals of the first ultrasound wave and second echo signals of the second ultrasound wave” because Claim 22 previously recites the limitation “echo signals” in lines 4-5 and appears to be referring to different echo signals (i.e., Claim 22 appears to be disclosing general echo signals that are not specified to be echo signals of the first ultrasound wave or the second ultrasound wave); 
Claim 30, lines 8-9, the limitation “weighting the echo signals of the first ultrasound wave and the echo signals of the second ultrasound wave” should be changed to “weighting the first echo signals of the first ultrasound wave and the second echo signals of the second ultrasound wave”; and
Claim 30, lines 10-11, the limitation “the weighted echo signals of the first ultrasound wave and the weighted echo signals of the second ultrasound wave” should be changed to “the weighted first echo signals of the first ultrasound wave and the weighted second echo signals of the second ultrasound wave”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 22, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0192547 A1, as previously cited by the Examiner on 09/01/2021, hereinafter Lee) in view of Kim et al. (US 2010/0256488 A1, with publication date 10/07/2010, hereinafter Kim).

Regarding Claim 1, Lee discloses (Figs. 1-25) an ultrasound imaging method (see, e.g., Para. [0003], [0020], and [0030]), comprising: 
generating a shear wave in a target tissue which propagates in a region of interest in a shear wave propagation direction (see, e.g., Para. [0091], lines 1-5, “The wave which is propagated in the object, for example, includes a shear wave, which is generated in an object tissue by the ultrasound diagnostic apparatus 1000a, and a pulsation based on a flow of blood. Since the wave is propagated in the object, a tissue of the object may be moved”; also see, e.g., Figs. 10-12, Para. [0016-0017], and Para. [0030-0031]); 
selecting at least one ultrasound transducer group in an ultrasound probe (see, e.g., Para. [0094], lines 1-4, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers”; also see, e.g., Para. [0006-0008], [0019-0021], and [0093-0102]), determining a focus position and a transmitting aperture of the at least one ultrasound transducer group (see, e.g., Para. [0010], lines 1-7, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group, transmit the ultrasound waves of the focus beam onto the object by the at least one transducer included in the first transducer group and the at least one transducer included in the second transducer group”; also see, e.g., Fig. 13 and Para. [0160], lines 1-6, “When a variation of tissue occurs, the probe 20a may move a transducer group of the transducers 310 within a range of a region of interest (ROI) at the first movement speed. As a time changes to t1, t2, and t3, the transducer group of the transducers 310 is moved to correspond to regions R1, R2, and R3”), and generating, by the at least one ultrasound transducer group, a sound field that covers at least a portion of the region of interest in the target tissue (see, e.g., Para. [0119], lines 1-3, “When a change in the object 10 occurs, the ultrasound diagnostic apparatus 1000a emits an ultrasound wave to the object 10 (operation S402)” and Figs. 4 and 13, where the ultrasound waves/sound field generated by the selected group of transducers are shown to reach the desired regions in the target subject; also see, e.g., Para. [0069]); 
controlling transducers in the at least one ultrasound transducer group to transmit ultrasound waves to the target tissue, the ultrasound waves being focused at the focus position (see, e.g., Para. [0094], lines 1-8, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers, and receives an echo signal reflected from the object 10. For example, the probe 20a may transmit an ultrasound wave by using at least one transducer included in each of first and second transducer groups”; also see, e.g., Fig. 9, Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0070], and Para. [0093-0102]); 
receiving ultrasound echoes of the ultrasound waves from the region of interest to obtain echo information in the region of interest (see, e.g., Para. [0094], lines 1-8, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers, and receives an echo signal reflected from the object 10. For example, the probe 20a may transmit an ultrasound wave by using at least one transducer included in each of first and second transducer groups, and detect an echo signal from the object 10”; also see, e.g., Fig. 9, Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0071], and Para. [0093-0102]); and 
obtaining a shear wave information corresponding to the region of interest according to the echo information (see, e.g., Para. [0016], lines 1-5, “The probe may transmit the ultrasound waves onto the object to generate a shear wave in the object, the change in the object may include the shear wave, and the object change movement speed may include a propagation speed of the shear wave” and Para. [0020], lines 8-11, “detect echo signals from the object; and measuring an object change movement speed that is a speed at which a change of the object moves, based on the echo signals”; also see, e.g., Para. [0091] and Para. [0107]).
Lee does not disclose [1] wherein the focus position and the transmitting aperture of the at least one ultrasound transducer group are determined specifically according to a depth and a width of the region of interest in the target tissue; and [2] wherein the sound field is generated specifically according to the focus position and the transmitting aperture, and completely covers the region of interest in the target tissue.
However, in the same field of endeavor of diagnostic ultrasound imaging, Kim discloses (Fig. 1) an ultrasound imaging method comprising: determining a focus position and a transmitting aperture of the at least one ultrasound transducer group according to a depth and a width of the region of interest in the target tissue; and generating, according to the focus position and the transmitting aperture and by the at least one ultrasound transducer group, a sound field that completely covers the region of interest in the target tissue (see, e.g., Para. [0018], lines 1-8, “A tissue imaging method may include positioning tissue to be imaged within no more than 75, 50 or 30 millimeters of an aperture of an ultrasonic transducer. While at this position and without moving the ultrasonic transducer or the tissue, the method may include causing the ultrasonic transducer to generate ultrasound that is focused on and that scans across a field of view of the tissue to be imaged of at least 20, 35 or 50 degrees”, and Para. [0050-0053], where the focus position and the transmitting aperture are disclosed to be determined based on the desired distance from the transducer array (i.e., the depth of the region of interest) and based on the desired angle of the field of view (i.e., the width of the region of interest), and Fig. 1, where the focused ultrasound waves/sound field/imaging plane 115 generated by the aperture of the ultrasonic transducer array 101 is shown to completely cover the region of interest 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging method of Lee by including [1] wherein the focus position and the transmitting aperture of the at least one ultrasound transducer group are determined specifically according to a depth and a width of the region of interest in the target tissue; and [2] wherein the sound field is generated specifically according to the focus position and the transmitting aperture, and completely covers the region of interest in the target tissue, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to desirably focus the ultrasound signals and in order to accurately scan the desired portion of the target region, as recognized by Kim (see, e.g., Para. [0050-0053]).

Regarding Claim 3, Lee modified by Kim discloses the ultrasound imaging method of Claim 1. Lee further discloses (Figs. 1-25) wherein receiving the ultrasound echoes of the ultrasound waves from the region of interest comprises: receiving the ultrasound echoes from a lateral range in the region of interest (see, e.g., Para. [0115], lines 1-17, and Para. [0160], lines 1-6, and Figs. 3 and 13, where the regions from which the ultrasound echoes are received from are shown to be a lateral range of regions within the region of interest), wherein the lateral range is greater than or equal to the width of the region of interest in the shear wave propagation direction (see, e.g., Fig. 13, where the lateral range from which the ultrasound echoes are received from are shown to be equal in width to the region of interest, specifically, the width of regions R1, R2, and R3 when combined (i.e., the lateral range) equals the width of the region of interest ROI).

Regarding Claim 5, Lee modified by Kim discloses the ultrasound imaging method of Claim 1. Lee further discloses (Figs. 1-25) wherein the at least one ultrasound transducer group comprises multiple ultrasound transducer groups corresponding to multiple focus positions (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object”), and the multiple focus positions are arranged laterally along the shear wave propagation direction (see, e.g., Para. [0148], lines 1-14 and Figs. 8-9, where multiple focus positions are shown to be arranged laterally along the sideways direction (i.e., to the right and left when viewing the figure), and Fig. 11, where the shear wave propagation direction is also shown to be arranged along the sideways direction).

Regarding Claim 6, Lee modified by Kim discloses the ultrasound imaging method of Claim 5. Lee further discloses (Figs. 1-25) wherein the multiple ultrasound transducer groups generate multiple sound fields (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object” and Fig. 13, where individual sound fields corresponding to each group of transducers are shown to be represented by regions R1, R2, and R3, respectively), and the multiple sound fields superimpose to each other to form the sound field see, e.g., Fig. 13, where the individual sound fields represented by regions R1, R2, and R3, respectively, are shown to completely cover the region of interest ROI when superimposed with one another).

Regarding Claim 7, Lee modified by Kim discloses the ultrasound imaging method of Claim 1. Lee further discloses (Figs. 1-25) wherein, 
a depth of the focus position corresponding to the at least one ultrasound transducer group is equal to the depth of the region of interest (see, e.g., Para. [0148], lines 11-14, “The probe 20a, as illustrated in FIG. 9, may detect an echo signal while scanning the object 10 by using a focus beam which is transmitted from at least one transducer included in a transducer group”, and Fig. 9, where the focus position is shown as a shaded oval within the focused wave, and Fig. 13, where the focus position (shown as a shaded oval within the focused wave, as taught by Para. [0148] and Fig. 9) is shown to be at a depth that is within/equal to the depth of the region of interest ROI); or 
the depth of the focus position corresponding to the at least one ultrasound transducer group is within a depth range of the region of interest, and a width formed by all focus positions arranged along the shear wave propagation direction is greater than the width of the region of interest (see, e.g., Para. [0159-0160] and Fig. 13, where the focus position (shown as a shaded oval within the focused wave) is shown to be at a depth that is within the depth range of the region of interest ROI, and where, as the transducer group of the transducers 310 is moved to correspond to regions R1, R2, and R3, the focus position is also moved laterally to correspond to each of the transducer groups, and where the width of all focus positions (corresponding to all of the transducer groups) is shown to be greater than the width of the region of interest ROI (i.e., in other words, the width of all focus positions is the same width as the width of the transducers 310, and the width of the transducers 310 is shown to be greater than the width of the region of interest ROI)).
greater than the depth of the region of interest. However, the claim only requires one limitation (wherein a depth of the focus position corresponding to the at least one ultrasound transducer group is greater than the depth of the region of interest) or the other limitation (wherein the depth of the focus position corresponding to the at least one ultrasound transducer group is within a depth range of the region of interest, and a width formed by all focus positions arranged along the shear wave propagation direction is greater than the width of the region of interest) to be true, and Lee does disclose the second limitation of the claim, as stated above.

Regarding Claim 8, Lee modified by Kim discloses the ultrasound imaging method of Claim 1. Lee further discloses (Figs. 1-25) wherein, 
controlling the transducers in the at least one ultrasound transducer group to transmit the ultrasound waves to the target tissue (see, e.g., Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0070], and Para. [0093-0102]) comprises: 
performing an adjustment on the transmitting aperture of the at least one ultrasound transducer group (see, e.g., Para. [0019], lines 1-6, “The controller may select the first transducer group, which is positioned at a first activation position at one end of the transducer array, and select the second transducer group, which is positioned at a second activation position at an opposing end of the transducer array in a lengthwise direction”), the focus position corresponding to the at least one ultrasound transducer group (see, e.g., Para. [0010], lines 1-3, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group”), and a relative time delay corresponding to the transducers in the at least one ultrasound transducer group (see, e.g., Para. [0070], lines 6-12, “the transmission delayer 114 applies a delay time for determining transmission directionality to the pulse. Each pulse to which the delay time is applied corresponds to each of a plurality of piezoelectric vibrators. The pulser 116 applies a driving signal (or a driving pulse) to the probe 20 at a timing corresponding to each pulse to which the delay time is applied”); 
obtaining a first transmitting parameter and a second transmitting parameter according to the adjustment (see, e.g., Para. [0006], lines 8-11, “a controller configured to select a number of transducers to be activated in the first transducer group and in the second transducer group based on the object or a measurement result”, and Para. [0010], lines 1-3, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group”, and Para. [0070], lines 6-9, “the transmission delayer 114 applies a delay time for determining transmission directionality to the pulse. Each pulse to which the delay time is applied corresponds to each of a plurality of piezoelectric vibrators”, where the claimed first transmitting parameter corresponds to the transmitting aperture, the focus position, and the relative time delay of the disclosed first transducer group, and where the claimed second transmitting parameter corresponds to the transmitting aperture, the focus position, and the relative time delay of the disclosed second transducer group); and 
controlling the transducers in the at least one ultrasound transducer group to transmit a first ultrasound wave according to the first transmitting parameter, and controlling the transducers in the at least one ultrasound transducer group to transmit a second ultrasound wave according to the second transmitting parameter (see, e.g., Para. [0007], lines 1-5, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and… after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group”, and Para. [0010], lines 1-7, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group, transmit the ultrasound waves of the focus beam onto the object by the at least one transducer included in the first transducer group and the at least one transducer included in the second transducer group”, and Para. [0070], lines 9-12, “The pulser 116 applies a driving signal (or a driving pulse) to the probe 20 at a timing corresponding to each pulse to which the delay time is applied”); and 
receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest (see, e.g., Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0071], and Para. [0093-0102]) and obtaining the shear wave information corresponding to the region of interest according to the echo information (see, e.g., Para. [0016], [0020], [0091], and [0107]) comprises: 
receiving echo signals of the first ultrasound wave and echo signals of the second ultrasound wave from the region of interest (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object”); and 
weighting the echo signals of the first ultrasound wave and the echo signals of the second ultrasound wave (see, e.g., Para. [0071], lines 1-11, “A receiver 120 may generate ultrasound data by processing an echo signal received from the probe 20. The receiver 120 may include an amplifier 122, an analog to digital converter (ADC) 124, a reception delayer 126, and an adder 128. The amplifier 122 amplifies the echo signal for each channel, and the ADC 124 converts the amplified echo signal from an analog signal to a digital signal. The reception delayer 126 applies a delay time for determining a reception directionality to the echo signal that is digitized, and the adder 128 generates ultrasound data by summing the echo signal processed by the reception delayer 166” and Para. [0102], lines 10-13, “The probe 20a performs an operation which transmits an ultrasound wave by using an activated transducer and receives an echo signal in each transducer group period”), and obtaining the shear wave information corresponding to the region of interest according to the weighted echo signals of the first ultrasound wave and the weighted echo signals of the second ultrasound wave (see, e.g., Para. [0016], lines 1-5, “The probe may transmit the ultrasound waves onto the object to generate a shear wave in the object, the change in the object may include the shear wave, and the object change movement speed may include a propagation speed of the shear wave” and Para. [0020], lines 8-11, “detect echo signals from the object; and measuring an object change movement speed that is a speed at which a change of the object moves, based on the echo signals”; also see, e.g., Para. [0091] and Para. [0107]).

Regarding Claim 22, Lee discloses (Figs. 1-25) an ultrasound imaging system (ultrasound diagnostic apparatus 1000) (see, e.g., Abstract, Fig. 1, and Para. [0006-0019]), comprising: 
an ultrasound probe (probe 20) which comprises at least one ultrasound transducer group (see, e.g., Para. [0006], lines 2-8, “an ultrasound diagnostic apparatus includes: a probe that includes a transducer array including transducers, which are activated as a first transducer group and a second transducer group, is configured to transmit ultrasound waves by at least one transducer included in the first transducer group and at least one transducer included in the second transducer group, and to detect echo signals from an object”); 
a transmitting and receiving circuit (ultrasound transceiver 100) which excites the ultrasound probe (20) to transmit an ultrasound beam to a target tissue and receive echoes of the ultrasound beam to obtain echo signals (see, e.g., Para. [0069], lines 1-4, “The probe 20 transmits an ultrasound signal to an object 10 according to a driving signal that is applied from the ultrasound transceiver 100 and receives an echo signal that is reflected from the object 10”; also see, e.g., Fig. 1 and Para. [0070-0071]); 
a memory (memory 500) which stores a computer program (see, e.g., Para. [0083], lines 1-7, “The memory 500 stores various pieces of information processed by the ultrasound diagnostic apparatus 1000. For example, the memory 500 may store medical data related to diagnosis of the object 10 such as input/output ultrasound data or an ultrasound image, and may store an algorithm or a program performed in the ultrasound diagnostic apparatus 1000”); 
a processor (image processor 300, controller 700) which executes the computer program in the memory (see, e.g., Para. [0035], lines 2-5, “a non-transitory computer-readable recording medium storing computer program codes which, when executed by a computer, cause the computer to execute a method of capturing an ultrasound image”) to: 
control the ultrasound probe (20) through the transmitting and receiving circuit (100) to generate a shear wave in the target tissue which propagates in a region of interest in a shear wave propagation direction (see, e.g., Para. [0091], lines 1-5, “The wave which is propagated in the object, for example, includes a shear wave, which is generated in an object tissue by the ultrasound diagnostic apparatus 1000a, and a pulsation based on a flow of blood. Since the wave is propagated in the object, a tissue of the object may be moved”; also see, e.g., Figs. 10-12, Para. [0016-0017], and Para. [0030-0031]); 
select at least one ultrasound transducer group in the ultrasound probe (20) (see, e.g., Para. [0094], lines 1-4, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers”; also see, e.g., Para. [0006-0008], [0019-0021], and [0093-0102]), determine a focus position and a transmitting aperture of the at see, e.g., Para. [0010], lines 1-7, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group, transmit the ultrasound waves of the focus beam onto the object by the at least one transducer included in the first transducer group and the at least one transducer included in the second transducer group”; also see, e.g., Fig. 13 and Para. [0160], lines 1-6, “When a variation of tissue occurs, the probe 20a may move a transducer group of the transducers 310 within a range of a region of interest (ROI) at the first movement speed. As a time changes to t1, t2, and t3, the transducer group of the transducers 310 is moved to correspond to regions R1, R2, and R3”), and generate, by the at least one ultrasound transducer group, a sound field that covers at least a portion of the region of interest in the target tissue (see, e.g., Para. [0119], lines 1-3, “When a change in the object 10 occurs, the ultrasound diagnostic apparatus 1000a emits an ultrasound wave to the object 10 (operation S402)” and Figs. 4 and 13, where the ultrasound waves/sound field generated by the selected group of transducers are shown to reach the desired regions in the target subject; also see, e.g., Para. [0069]); 
control transducers in the at least one ultrasound transducer group through the transmitting and receiving circuit (100) to transmit ultrasound waves to the target tissue, the ultrasound waves being focused at the focus position (see, e.g., Para. [0094], lines 1-8, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers, and receives an echo signal reflected from the object 10. For example, the probe 20a may transmit an ultrasound wave by using at least one transducer included in each of first and second transducer groups”; also see, e.g., Fig. 9, Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0070], and Para. [0093-0102]); 
see, e.g., Para. [0094], lines 1-8, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers, and receives an echo signal reflected from the object 10. For example, the probe 20a may transmit an ultrasound wave by using at least one transducer included in each of first and second transducer groups, and detect an echo signal from the object 10”; also see, e.g., Fig. 9, Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0071], and Para. [0093-0102]); and 
obtain a shear wave information corresponding to the region of interest according to the echo information (see, e.g., Para. [0016], lines 1-5, “The probe may transmit the ultrasound waves onto the object to generate a shear wave in the object, the change in the object may include the shear wave, and the object change movement speed may include a propagation speed of the shear wave” and Para. [0020], lines 8-11, “detect echo signals from the object; and measuring an object change movement speed that is a speed at which a change of the object moves, based on the echo signals”; also see, e.g., Para. [0071], lines 1-2, “A receiver 120 may generate ultrasound data by processing an echo signal received from the probe 20”; also see, e.g., Para. [0091] and Para. [0107]); and 
a display (display 330) which displays an image generated by the processor (300, 700) (see, e.g., Para. [0072], lines 1-3, “The image processor 300 generates and displays an ultrasound image by performing scan conversion on the ultrasound data generated by the ultrasound transceiver 100” and Para. [0076], lines 1-3, “The ultrasound diagnostic apparatus 1000 may include one or more displays 330 which display and output the generated ultrasound image”).
specifically according to a depth and a width of the region of interest in the target tissue; and [2] wherein the sound field is generated specifically according to the focus position and the transmitting aperture, and completely covers the region of interest in the target tissue.
However, in the same field of endeavor of diagnostic ultrasound imaging, Kim discloses (Fig. 1) an ultrasound imaging system, wherein determining a focus position and a transmitting aperture of the at least one ultrasound transducer group is according to a depth and a width of the region of interest in the target tissue; and generating a sound field that completely covers the region of interest in the target tissue is according to the focus position and the transmitting aperture and by the at least one ultrasound transducer group (see, e.g., Para. [0018], lines 1-8, “A tissue imaging method may include positioning tissue to be imaged within no more than 75, 50 or 30 millimeters of an aperture of an ultrasonic transducer. While at this position and without moving the ultrasonic transducer or the tissue, the method may include causing the ultrasonic transducer to generate ultrasound that is focused on and that scans across a field of view of the tissue to be imaged of at least 20, 35 or 50 degrees”, and Para. [0050-0053], where the focus position and the transmitting aperture are disclosed to be determined based on the desired distance from the transducer array (i.e., the depth of the region of interest) and based on the desired angle of the field of view (i.e., the width of the region of interest), and Fig. 1, where the focused ultrasound waves/sound field/imaging plane 115 generated by the aperture of the ultrasonic transducer array 101 is shown to completely cover the region of interest 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system of Lee by including [1] wherein the focus position and the transmitting aperture of the at least one ultrasound transducer group are determined specifically according to a depth and a width of the region of interest in the target tissue; specifically according to the focus position and the transmitting aperture, and completely covers the region of interest in the target tissue, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to desirably focus the ultrasound signals and in order to accurately scan the desired portion of the target region, as recognized by Kim (see, e.g., Para. [0050-0053]).

Regarding Claim 24, Lee modified by Kim discloses the ultrasound imaging system of Claim 22. Lee further discloses (Figs. 1-25) wherein the processor (image processor 300, controller 700) is configured to receive the ultrasound echoes from a lateral range in the region of interest (see, e.g., Para. [0115], lines 1-17, and Para. [0160], lines 1-6, and Figs. 3 and 13, where the regions from which the ultrasound echoes are received from are shown to be a lateral range of regions within the region of interest), wherein the lateral range is greater than or equal to the width of the region of interest in the shear wave propagation direction (see, e.g., Fig. 13, where the lateral range from which the ultrasound echoes are received from are shown to be equal in width to the region of interest, specifically, the width of regions R1, R2, and R3 when combined (i.e., the lateral range) equals the width of the region of interest ROI).

Regarding Claim 25, Lee modified by Kim discloses the ultrasound imaging system of Claim 22. Lee further discloses (Figs. 1-25) wherein the at least one ultrasound transducer group comprises multiple ultrasound transducer groups corresponding to multiple focus positions (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object”), and the multiple focus positions are arranged laterally along see, e.g., Para. [0148], lines 1-14 and Figs. 8-9, where multiple focus positions are shown to be arranged laterally along the sideways direction (i.e., to the right and left when viewing the figure), and Fig. 11, where the shear wave propagation direction is also shown to be arranged along the sideways direction).

Regarding Claim 26, Lee modified by Kim discloses the ultrasound imaging system of Claim 25. Lee further discloses (Figs. 1-25) wherein the multiple ultrasound transducer groups generate multiple sound fields (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object” and Fig. 13, where individual sound fields corresponding to each group of transducers are shown to be represented by regions R1, R2, and R3, respectively), and the multiple sound fields superimpose to each other to form the sound field completely covering the region of interest (see, e.g., Fig. 13, where the individual sound fields represented by regions R1, R2, and R3, respectively, are shown to completely cover the region of interest ROI when superimposed with one another).

Regarding Claim 27, Lee modified by Kim discloses the ultrasound imaging system of Claim 22. Lee further discloses (Figs. 1-25) wherein, 
a depth of the focus position corresponding to the at least one ultrasound transducer group is equal to the depth of the region of interest (see, e.g., Para. [0148], lines 11-14, “The probe 20a, as illustrated in FIG. 9, may detect an echo signal while scanning the object 10 by using a focus beam which is transmitted from at least one transducer included in a transducer group”, and Fig. 9, where the focus position is shown as a shaded oval within the focused wave, and Fig. 13, where the focus position (shown as a shaded oval within the focused wave, as taught by Para. [0148] and Fig. 9) is shown to be at a depth that is within/equal to the depth of the region of interest ROI); or 
the depth of the focus position corresponding to the at least one ultrasound transducer group is in a depth range of the region of interest, and a width formed by all focus positions arranged along the shear wave propagation direction is larger than the width of the region of interest (see, e.g., Para. [0159-0160] and Fig. 13, where the focus position (shown as a shaded oval within the focused wave) is shown to be at a depth that is within the depth range of the region of interest ROI, and where, as the transducer group of the transducers 310 is moved to correspond to regions R1, R2, and R3, the focus position is also moved laterally to correspond to each of the transducer groups, and where the width of all focus positions (corresponding to all of the transducer groups) is shown to be greater than the width of the region of interest ROI (i.e., in other words, the width of all focus positions is the same width as the width of the transducers 310, and the width of the transducers 310 is shown to be greater than the width of the region of interest ROI)).
Lee modified by Kim still does not disclose wherein a depth of the focus position corresponding to the at least one ultrasound transducer group is greater than the depth of the region of interest. However, the claim only requires one limitation (wherein a depth of the focus position corresponding to the at least one ultrasound transducer group is greater than the depth of the region of interest) or the other limitation (wherein the depth of the focus position corresponding to the at least one ultrasound transducer group is within a depth range of the region of interest, and a width formed by all focus positions arranged along the shear wave propagation direction is greater than the width of the region of interest) to be true, and Lee does disclose the second limitation of the claim, as stated above.

Regarding Claim 29, Lee modified by Kim discloses the ultrasound imaging system of Claim 22. Lee further discloses (Figs. 1-25) wherein the processor (image processor 300, controller 700) controls ultrasound transceiver 100) to transmit the ultrasound waves to the target tissue (see, e.g., Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0070], and Para. [0093-0102]) by: 
performing an adjustment on the transmitting aperture of the at least one ultrasound transducer group (see, e.g., Para. [0019], lines 1-6, “The controller may select the first transducer group, which is positioned at a first activation position at one end of the transducer array, and select the second transducer group, which is positioned at a second activation position at an opposing end of the transducer array in a lengthwise direction”), the focus position corresponding to the at least one ultrasound transducer group (see, e.g., Para. [0010], lines 1-3, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group”), and a relative time delay corresponding to the transducers in the at least one ultrasound transducer group (see, e.g., Para. [0070], lines 6-12, “the transmission delayer 114 applies a delay time for determining transmission directionality to the pulse. Each pulse to which the delay time is applied corresponds to each of a plurality of piezoelectric vibrators. The pulser 116 applies a driving signal (or a driving pulse) to the probe 20 at a timing corresponding to each pulse to which the delay time is applied”); 
obtaining a first transmitting parameter and a second transmitting parameter according to the adjustment (see, e.g., Para. [0006], lines 8-11, “a controller configured to select a number of transducers to be activated in the first transducer group and in the second transducer group based on the object or a measurement result”, and Para. [0010], lines 1-3, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group”, and Para. [0070], lines 6-9, “the transmission delayer 114 applies a delay time for determining transmission directionality to the pulse. Each pulse to which the delay time is applied corresponds to each of a plurality of piezoelectric vibrators”, where the claimed first transmitting parameter corresponds to the transmitting aperture, the focus position, and the relative time delay of the disclosed first transducer group, and where the claimed second transmitting parameter corresponds to the transmitting aperture, the focus position, and the relative time delay of the disclosed second transducer group); and 
controlling the transducers in the at least one ultrasound transducer group through the transmitting and receiving circuit (100) to transmit a first ultrasound wave according to the first transmitting parameter and control the transducers in the at least one ultrasound transducer group to transmit a second ultrasound wave according to the second transmitting parameter (see, e.g., Para. [0007], lines 1-5, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and… after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group”, and Para. [0010], lines 1-7, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group, transmit the ultrasound waves of the focus beam onto the object by the at least one transducer included in the first transducer group and the at least one transducer included in the second transducer group”, and Para. [0070], lines 9-12, “The pulser 116 applies a driving signal (or a driving pulse) to the probe 20 at a timing corresponding to each pulse to which the delay time is applied”).

Regarding Claim 30, Lee modified by Kim discloses the ultrasound imaging system of Claim 29. Lee further discloses (Figs. 1-25) wherein the processor (image processor 300, controller 700) receives the ultrasound echoes of the ultrasound waves from the region of interest through the transmitting and receiving circuit (ultrasound transceiver 100) to obtain the echo information in the region of interest (see, e.g., Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0071], and Para. [0093-0102]) see, e.g., Para. [0016], [0020], [0091], and [0107]) by: 
receiving echo signals of the first ultrasound wave and echo signals of the second ultrasound wave from the region of interest through the transmitting and receiving circuit (100) (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object”); and 
weighting the echo signals of the first ultrasound wave and the echo signals of the second ultrasound wave (see, e.g., Para. [0071], lines 1-11, “A receiver 120 may generate ultrasound data by processing an echo signal received from the probe 20. The receiver 120 may include an amplifier 122, an analog to digital converter (ADC) 124, a reception delayer 126, and an adder 128. The amplifier 122 amplifies the echo signal for each channel, and the ADC 124 converts the amplified echo signal from an analog signal to a digital signal. The reception delayer 126 applies a delay time for determining a reception directionality to the echo signal that is digitized, and the adder 128 generates ultrasound data by summing the echo signal processed by the reception delayer 166” and Para. [0102], lines 10-13, “The probe 20a performs an operation which transmits an ultrasound wave by using an activated transducer and receives an echo signal in each transducer group period”), and obtaining the shear wave information corresponding to the region of interest according to the weighted echo signals of the first ultrasound wave and the weighted echo signals of the second ultrasound wave (see, e.g., Para. [0016], lines 1-5, “The probe may transmit the ultrasound waves onto the object to generate a shear wave in the object, the change in the object may include the shear wave, and the object change movement speed may include a propagation speed of the shear wave” and Para. [0020], lines 8-11, “detect echo signals from the object; and measuring an object change movement speed that is a speed at which a change of the object moves, based on the echo signals”; also see, e.g., Para. [0091] and Para. [0107]).

Claims 11-12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0192547 A1, as previously cited by the Examiner on 09/01/2021, hereinafter Lee) in view of Kim et al. (US 2010/0256488 A1, with publication date 10/07/2010, hereinafter Kim), as applied to Claims 1 and 22 above, and further in view of Robinson (US 2002/0143253 A1, as previously cited by the Examiner on 09/01/2021, hereinafter Robinson).

Regarding Claim 11, Lee modified by Kim discloses the ultrasound imaging method of Claim 1. Lee modified by Kim does not disclose wherein receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest comprises: increasing a receiving density of the ultrasound echoes in a lateral range in the region of interest; and receiving the ultrasound echoes from the region of interest according to the increased receiving density to obtain the echo information in the region of interest.
However, in the same field of endeavor of ultrasound diagnostic imaging, Robinson discloses (Figs. 7 and 12) an ultrasound imaging method, wherein receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest comprises:
increasing a receiving density of the ultrasound echoes in a lateral range in the region of interest (see, e.g., Para. [0027], lines 11-13, “The embodiment of FIG. 7 takes advantage of this property to increase the receive line density before multiline blending”); and 
receiving the ultrasound echoes from the region of interest according to the increased receiving density to obtain the echo information in the region of interest (see, e.g., Para. [0041], lines 15-20, “The echo signals received by the array elements in response to a transmit beam are coupled to a multiline beamformer 18, where the echo signals received by the elements of the array transducer are processed to form multiple receive beams in response to a transmit beam”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging method of Lee modified by Kim by including wherein receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest comprises: increasing a receiving density of the ultrasound echoes in a lateral range in the region of interest; and receiving the ultrasound echoes from the region of interest according to the increased receiving density to obtain the echo information in the region of interest, as disclosed by Robinson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a group of multiline receive beams that exhibit no beam-to-beam motional effects and no temporal effects between the receive beams of the multiline group, as recognized by Robinson (see, e.g., Para. [0027]). 

Regarding Claim 12, Lee modified by Kim and Robinson discloses the ultrasound imaging method of Claim 11. Lee modified by Kim does not disclose wherein a beam spacing corresponding to the increased receiving density is selected in a range of 0-1 mm.
However, in the same field of endeavor of ultrasound diagnostic imaging, Robinson discloses (Figs. 7 and 12) wherein a beam spacing corresponding to the increased receiving density is selected in a range (see, e.g., Para. [0025], lines 4-8, “the lateral spacing of the transmit beams 1, 2, 3, and 4, and the spacing and order of the received beam groups 151, 152, 153, and 154 has been chosen such that virtually every receive beam from one group is aligned with a receive beam from another group” and Para. [0029], lines 16-20, “The transmit beams are laterally spaced in two dimensions by a two-receive beam spacing, resulting in the eight receive beams on each side of a transmit beam location overlapping with eight receive beams of the adjacent transmit beam”). Robinson does not explicitly disclose wherein the range is specifically of 0-1 mm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging method of Lee modified by Kim and Robinson by including wherein a beam spacing corresponding to the increased receiving density is selected in a range of 0-1 mm because, as seen in MPEP § 2144.05, subsection II, under the header “Routine Optimization”, this would be seen as optimizing the range selected for the beam spacing. This is evidenced by Robinson, wherein choosing the spacing and order of the received beams are well known in the art in order to desirably align the receive beams (see, e.g., Para. [0025], lines 4-8). It is considered routine optimization because, as evidenced above in Robinson, a person having ordinary skill in the art would do routine optimization with the end result of a beam spacing selected in a range of 0-1 mm that would provide a group of multiline receive beams that exhibit no beam-to-beam motional effects and no temporal effects between the receive beams of the multiline group. See MPEP § 2144.05, subsection II(A).

Regarding Claim 28, Lee modified by Kim discloses the ultrasound imaging system of Claim 22. Lee modified by Kim does not disclose wherein the processor further adjusts a receiving density of the ultrasound echoes in a lateral range in the region of interest.
However, in the same field of endeavor of ultrasound diagnostic imaging, Robinson discloses (Figs. 7 and 12) an ultrasound imaging system, wherein the processor further adjusts a receiving density of the ultrasound echoes in a lateral range in the region of interest (see, e.g., Para. [0027], lines 11-13, “The embodiment of FIG. 7 takes advantage of this property to increase the receive line density before multiline blending”).
see, e.g., Para. [0027]). 

Response to Arguments
Applicant’s arguments, see Pages 12-13 of Remarks, filed 12/01/2021, with respect to the objections to the drawings, the specification, and the claims, and with respect to the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the objections to the drawings, the specification, and the claims, and the claim rejections under 35 U.S.C. 112(b) (as previously set forth in the Non-Final Rejection mailed 09/01/2021) have been withdrawn. However, Claims 3, 8, 11, 22, and 29-30 are currently objected to due to the claim amendments.

Applicant’s arguments, see Page 13 of Remarks, filed 12/01/2021, with respect to the rejection(s) of claim(s) 1, 3, 5-8, 11-12, 22, and 24-30 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2010/0256488 A1, with publication date 10/07/2010, hereinafter Kim).
Regarding Lee (US 2015/0192547 A1) and Robinson (US 2002/0143253 A1), Applicant argues that the previous rejections are overcome by the currently amended claims, as discussed during the interview on 11/22/2021. During the interview, Applicant argued that Lee discloses an ultrasound narrow region to increase energy level per unit area. However, Applicant further argued that Lee does not disclose that the certain point on which the ultrasound waves focus is determined according to a dimension of a region of interest (ROI) in the target 10, nor a transmitting aperture is determined according to the dimension of the ROI, let alone that the sound field (e.g., a narrow region/regions) is generated based on the focus position and the transmitting aperture to completely cover the ROI.
Examiner agrees that Lee does not disclose each and every feature of the amended Claim 1. However, Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0192547 A1) in view of Kim (US 2010/0256488 A1). Specifically, Kim discloses (Fig. 1) an ultrasound imaging method comprising: determining a focus position and a transmitting aperture of the at least one ultrasound transducer group according to a depth and a width of the region of interest in the target tissue; and generating, according to the focus position and the transmitting aperture and by the at least one ultrasound transducer group, a sound field that completely covers the region of interest in the target tissue (see, e.g., Para. [0018], lines 1-8, and Para. [0050-0053], where the focus position and the transmitting aperture are disclosed to be determined based on the desired distance from the transducer array (i.e., the depth of the region of interest) and based on the desired angle of the field of view (i.e., the width of the region of interest), and Fig. 1, where the focused ultrasound waves/sound field/imaging plane 115 generated by the aperture of the ultrasonic transducer array 101 is shown to completely cover the region of interest 117). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging method of Lee by including [1] wherein the focus position and the transmitting aperture of the at least one ultrasound transducer group are determined specifically according to a depth and a width of the region of interest in the target tissue; and [2] wherein the sound field is generated specifically according to the focus position and the transmitting aperture, and completely covers the region of interest in the target tissue, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to desirably focus the ultrasound signals and in order to accurately scan the desired portion of the target region, as recognized by Kim (see, e.g., Para. [0050-0053]).
Therefore, the combination of Lee and Kim discloses each and every feature of the amended independent Claim 1, as well as each and every feature of the independent Claim 22 for the same reasons as set forth above regarding Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793